      Case 1:19-cr-02032-SMJ     ECF No. 199   filed 09/15/20   PageID.1465 Page 1 of 3




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Thomas J. Hanlon
 3
     Assistant United States Attorney
 4   Richard Burson
     Assistant United States Attorney
 5
     402 E. Yakima Avenue, Suite 210
 6   Yakima, Washington 98901
     (509) 454-4425
 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF WASHINGTON

10 UNITED STATES OF AMERICA,      )
11
                                  )                NO: 1:19-CR-02032-SMJ
                  Plaintiff,      )
12
                                  )
                                  )                GOVERNMENT’S MOTION TO
13
             v.                   )                EXPEDITE
                                  )
   JAMES  DEAN  CLOUD,
14 DONOVAN QUINN CARTER
                                  )
                                  )
15
   CLOUD,                         )
                                  )                Without Oral Argument
16
                                  )
                  Defendant.      )                September 21, 2019 @ 6:30 pm
17
   ______________________________ )

18

19         Comes now the Plaintiff, United States of America, by and through William D.
20
     Hyslop, United States Attorney for the Eastern District of Washington, Thomas J.
21

22 Hanlon, Assistant United States Attorney for the Eastern District of Washington, and

23 Richard Burson, Assistant United States Attorney for the Eastern District of

24
     Washington, and asks that the Government's Ex Parte Motion be heard on an
25

26 expedited basis.

27

28

     Government’s Motion to Expedite           1
      Case 1:19-cr-02032-SMJ     ECF No. 199    filed 09/15/20   PageID.1466 Page 2 of 3




           This motion is based upon the files and records herein, the Government’s
 1

 2 memorandum in support of this motion and Local Rule 7.1(h)(6).

 3         DATED this 15th day of September, 2020.
 4

 5
                                       Respectfully submitted,

 6                                           William D. Hyslop
                                             United States Attorney
 7
                                             s/ Thomas J. Hanlon
 8
                                             Thomas J. Hanlon
 9                                           Assistant United States Attorney
10
                                             s/ Richard Burson
11                                           Richard Burson
                                             Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Government’s Motion to Expedite           2
      Case 1:19-cr-02032-SMJ     ECF No. 199    filed 09/15/20   PageID.1467 Page 3 of 3




 1                I hereby certify that on September 15, 2020, I electronically filed the
 2 foregoing with the Clerk of the Court using the CM/ECF System which will send

 3 notification of such filing to the following: Lorinda Youngcourt, Esq.; John B. McEntire,

 4 IV, Esq.; Jeremy B. Sporn, Esq.; Richard Smith, Esq.; Mark Larrañaga, Esq.

 5

 6                                            s/ Richard Burson____
                                            Richard Burson
 7                                          Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Government’s Motion to Expedite           3
